 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmericanBeefPackers,Inc.andAmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica,Local Union No.641, AFL-CIO and A.L.Morgan Union,LocalNo. 3, PartyIn InterestAmerican Beef Packers,Inc. and International Unionof Operating Engineers,Local No.1,AFL-CIOand A. L.Morgan Union, Local No.3,Party inInterest.Case 27-CA-2534 and 27-CA-2534-2June 3, 1969DECISION AND ORDERBti'MEMBERSFANNING, BROWN, AND ZAGORIAOn January22, 1969,Trial Examiner George H.O'Brien issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended,and recommending thatitceaseand desist therefrom and take certainaffirmative action,as set forth in the attached TrialExaminer'sDecision.Thereafter,theRespondentand the Party in Interest filed exceptions to theDecision and supporting briefs, and the GeneralCounselandoneoftheChargingParties,Amalgamated Meat Cutters and Butcher Workmenof North America,AFL-CIO,filed cross-exceptionsto the Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings ofthe TrialExaminer made at the hearing and finds that noprejudicial errorwas committed.The rulings arehereby affirmed.The Board has consideredthe TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner,with the following modification.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNationalLaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein,and ordersthattheRespondent,American Beef Packers, Inc., its officers,agents,successors,and assigns, shall take the action setforth in the Trial Examiner'sRecommended Order,as so modified:,inordering that the Respondent reunburse employees for monieswithheld pursuant to checkoff authorizations,we find it unnessary toconsider the Trial Examiner's additional reason that the Respondent isprohibited by sec.302 from honoring checkoff authorizations which are bytheirtermsirrevocable. absent a valid collective-bargaining agreement.Delete the words "or to permit" from paragraphl(c) of the Trial Examiner's Recommended Order.'e wo ids"or permit"also appear in the second paragraph of theRemedy section of the Trial Examiner'sDecision,and are unnecessary, aswe find no reason in this case to depart from our customary language.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE H. 0 BRIEN, Trial Examiner: On October 29,1968, a hearing was held in the above entitled matter intheMorgan County Courthouse, Fort Morgan, Colorado,atwhich all parties appeared and participated. Theconsolidated complaint issued by theRegionalDirector,Region 27 of the National Labor Relations Board onAugust 14, 1968,' is based upon a charge filed byAmalgamated Meat Cutters and Butcher Workmen ofNorth America, Local Union No. 641, AFL-CIO on July9, 1968, and upon a charge filed by International Unionof OperatingEngineers,Local No. 1, AFL-CIO on July10, 1968, alleges violations of Section 8(a)(1) and (2) ofthe National Labor Relations Act, as amended.The gravamen of the complaint is that Respondentaccorded exclusive recognition to and entered into acollective-bargaining agreementwith A. L. Morgan UnionLocal No. 3 at a time when A. L. Morgan Union LocalNo. 3 did not represent an uncoerced majority ofRespondent's employees in an appropriate unit.Upon the entire record in this case, including myobservation of the witnesses while testifying under oath,and after due consideration of the briefs' filed by counselfor the General Counsel, and counsel for the Respondent,Imake the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTAmericanBeefPackers, Inc., herein called Respondent,isan Iowa corporationengagedin the business of theslaughter, processing, and sale of meat and meat products.Itmaintainsitsprincipal office and place of business atOakland, Iowa and also operates plants in Omaha,Nebraska and Fort Morgan, Colorado. (This proceedingconcerns only the Fort Morgan plant.) Its annual directout-of-State shipments and its annual direct purchasesfrom out of State each exceeds $100,000 in value.Respondent is now, and at all times material herein hasbeen, an employer within the meaning of Section 2(2) ofthe Act,engagedin commerce and in a business affecting'All dates are 1968.'Iam precludedby Sec. 102.42 of theBoard'srules from givingconsideration to the brief tardily filed by counsel for Amalgamated. OnOctober 291announced on the record that briefs were due in SanFrancisco on Monday, December 2.On Wednesday,November 27, theAssociateChiefTrial Examiner received Mr.King's telegraphic request fora l week extension and issued a telegraphic order extending time for filingbriefs toMonday, December 9.Following a telegraphicprotest byMr.Tate,the AssociateChief TrialExaminer,on December 4, ordered:Inasmuch as it appears from Respondents telegram of December 4, thatRespondent was not servedwith yourrequest for an extension of timefor filing briefs in the subject case,in fairnessto all parties I havereviewedthe entirematter and with particular reference to section102.114 the Board's Rules and Regulations,find that yourrequest datedNovember 27 as untimelyfled dueto the interveningThursday, aholiday.Saturday and Sunday. Regretfully becauseofmy initialoversight and any inconvenience thereby caused the parties, I musttherefore rescind my Order granting your request for an extension.176 NLRB No. 42 AMERICAN BEEF PACKERS339commerce within the meaningof Section 2(6) and (7) ofthe Act.To:Date11.THE LABORORGANIZATIONS INVOLVEDAmalgamated Meat Cutters,and Butcher Workmen ofNorth America,Local UnionNo. 641, AFL-CIO,hereincalledAmalgamated;InternationalUnion of OperatingEngineers,LocalNo.1,AFL-CIO,hereincalledEngineers;and A.L.Morgan Union,Local No.3,hereincalledMorgan Union,are labor organizations within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe principle and controlling issue in this case is one offact.The date and time when Respondent recognized theMorgan Union and the fact that a majority of employeesinan appropriate unit had signed checkoff authorizationsinfavor of Arthur L. Morganbeforerecognitionwasaccorded are firmly established. The prime question to bedecided is whether Respondent, by directing an employee,DonaldKroshus, to obtain employeesignaturesoncheckoff cards destroyed its right to rely on such cards asevidence that the Morgan Union represented an uncoercedmajority ofits employees.The factualissue in its simplestform is:On what date did employee Larry Johnson hand blankcheck-off cards to Donald Kroshus and request Kroshusto obtain signatures, and did this transaction take placeintheofficeof and in the presence of the plantsuperintendent, John Stefanich?B.Uncontroverted FactsRespondent began operations, i.e., had its first "kill" atthe Fort Morgan plant on Monday, June 10. For sometime prior thereto it had been hiring employees, and somehad been doing preparatory work in the plant since atleastMay 16. John Stefanich, who had been employed ina supervisory capacity by Respondent in Oakland wasappointed superintendent and assumed his new title andresponsibilities onMonday, May 27.Arthur L. Morgan founded the Morgan Union in 1955and holds the office of president. The Morgan Unionrepresents employees in 14 plants in four states, includingall three of Respondent's plants. Shortly before June 10Morgan told Thomas Sparks, Respondent's generalmanager in charge of labor relations at all plants, that heintended to organize the employees at Respondent's newplant in Fort Morgan. Sparks replied that the plant whileunder previous ownership had operated nonunion, andthatRespondent expected to operate it the same way.Sparks told Stefanich about Morgan's announcement, andasked Stefanich to keep him posted on any kind of unionactivity around the plant. At a casual encounter in a FortMorgan restaurant on Sunday, June 9, Morgan toldStefanich he was in town to organize the plant.Morgan entered the plant on Monday morning, June10, and told Stefanich, whom he had known in Oakland,thathewished to see an employee, Larry Johnson.Stefanich escorted Johnson to the parking lot, introducedhim to Morgan and left. Johnson accepted Morgan'sinvitation to act as steward and received from Morgancheckoff authorization forms which read:Iauthorize and direct you to check off from my payunion dues and remit same to our labor organizationrepresentative,Arthur L. Morgan, and authorize saiddues to be spent for wages, expenses, office and clerical,steward expense, rent of halls and other such expenses.Withdrawalofthisotherwiseirrevocableauthorization and membership may be by notifying thecompany and union in writing not less than sixty daysbeforetheanniversarydateof the contract orexpiration date but not more than seventy-five daysbefore the anniversary or expiration date of saidcontract.SignedLater the same day Stefanich asked Johnson whetherhe was steward of the Morgan Union and Johnson repliedin the affirmative. By 9 a.m. on Wednesday, June 12, amajority of the 43 employees then working had signedcards in blank, and these cards had either been handed toStefanich by Johnson, or left on the desk of Stefanich'ssecretary,Charlotte J. Lapp. The name of Respondentand the date were written on the cards (after they weresigned), by either Johnson, Sparks, Stefanich or CharlotteLapp.Between 8 and 9 a.m. on Wednesday, June 12 (startingtime of production workers was 7:30 a.m.), Morgan calledat the plant and presented to Sparks a typewritten listcomprising at least 25 names, stated that all of these hadsigned checkoff cards, that they constituted a majority,and demanded recognition. Sparks compared the namesonMorgan's list with the cards3 in his possession,ascertainedthatamajorityof the production andmaintenance employees had signed cards, and agreed torecognize the Morgan Union.Sparks hadinhisvalise,copiesofRespondent'scontracts with the Morgan Union covering operations inOakland and in Omaha. Using these as a guide, additionsand deletions were made and, after negotiating for about IhourMorgan and Sparks reached complete agreement.Morgan stated that hissigning wascontingent upon theagreement being approved by Johnson. After a clean copyof the Fort Morgan contract was typed, Johnson wentover it with Sparks and affixed his signature. Thecontract,which bears the date June 12, 1968, does notmake union membership a condition of employment.On June 28 Morgan dispatched to Respondent thefollowing letter:ManagerAmerican BeefFt.Morgan, ColoradoRe: Union ContractViolationsDear Sir:We fully understand that with a brand new operationstarting out as fast as your doing, you will makemistakes.We understand this.We do not understandyour apparent disregard of our contract terms andconditions.See that the total terms are complied with or weshall seek our remedy in the courts under Section 301of the Act.SincerelyArthur L.Morgan'Appends A attached is a list of all the cards identified by Sparks,showing thewords and figures written on each 340DECISIONSOF NATIONALLABOR RELATIONS BOARDOn July 10, 1968, Charlotte J. Lapp acknowledgedreceipt of two registered envelopes. Both were from theDenver office of the National Labor Relations Board.EachcontainedacopyofthechargefiledbyAmalgamated. One was addressed to Respondent and onewas addressed to the Morgan Union.On the evening of July 10, at the Farmers Union HallinFortMorgan, the Morgan Union had its first meeting.There were 37 members in attendance. (Membership intheMorgan Union is achieved by signing a checkoffcard.)Prior to the meeting Kroshus had written out inlonghand and given to Morgan a statement reading:IwantedArthurL.Morgans Union. I signed upeveryone accept the ones Larry Johnson signed up thecompany didnt talk to anyone about the union.We gave the cards to the company and demandedtheyrecognizethe UnionJuly 10 1968DONALDKROSHUSOn July It,Morgan met with Stefanich and Mr.Garness,another of Respondent's officials,and presented30 grievances,based on complaints made by members atthe meeting the night before.As of June 12, there were 43 employees in the contractunit.As of the date of the hearing,October 29, there were85 to 90 employees in the unit.Between June 10, andOctober 29 a total of at least 70 signed cards had beenreceived by Respondent.Some of these cards had beensolicited by Kroshus.C. Testimony Tending to Establish the Date OnWhich and the Circumstances Under Which KroshusReceivedCheckoffCards in Blank from Johnson1.The testimony of Larry JohnsonLarry Johnson, who had worked at the plant while itwas under prior ownership was hired by Respondent onMay 16, 1968, at $2 per hour. Leland Drake, who hiredJohnson, stated that new rates would be established afteramanagerwas transferred to Fort Morgan. On themorning of June 10 or June It:John Stefanich come back to the rendering room whereIwas working and said there was a man out in the carthat would like to meet me, and we walked out to theparking lot there, and he introduced me to ArthurMorgan, and then John left....Itwas in the morning time.I'd saybetween nine andten o'clock thatIremember.And he said he was aunionman andaskedme what I thought about theunion.And he explained the union to me and asked meif I wouldn't like to be a stewardess for him, and I saidIwould and he gave me some grievance forms andsome cards to assign to each man and told me how togo about signing the men up, and how to use thegrievance forms, and just generally explain the union tome, and that was about the size of it....Well,we didn't have nothing at the time. Therewasn't no union in there, and he explained this hospitalplan that we would have which I thought was real good,and the benefits that this contract would have. Ithought they were real good.Johnson spent from half an hour to forty minutes ofworking time talking to Morgan. During this and thesucceeding two days Johnson obtained six signatures oncheckoff cards. Between the time of his meeting withMorgan and the date of the hearing (October 29) heobtained from 25 to 30 signatures. There were about 43plant workers on June 12, and 85 to 90 on October 29.In soliciting signatures,Johnson told employees that theUnion would deduct $4 per month from their salary forunion dues, that it was Arthur L. Morgan's Union, thatthey belonged to the Union, once they signed the card.Johnson told employees that they should only sign theirnamesand should not fill in either the date or the name ofRespondent.He told each employee to whom he spokethat the employee could either sign the card or tear it up,that if he signed the card he should either return it toJohnsonorgive it to John Stefanich. Acting oninstructionsfromStefanich,everycardwhichwasreturned to Johnson was handed by him to Stefanich inperson.A few days after his meeting with Morgan, Stefanichasked Johnson how thesigningwascoming. Johnsonreplied that he did not have too many. The reason wasthat he did not work on the kill floor with the men there.There followeda meeting inStefanich's office as to whichJohnson testified:Q. (By Mr. McCabe) Where did the meeting withMr. Stefanich take place?A. In his office.Q.What time of day?A. I am prettysureitwas in the morning time,between nine and ten o'clock.Q.Who else was present, if anyone?A. I think Tom Sparks was present, but I wouldn'tsay definite if he was orwasn't,but I'm pretty sure hewas.Q. Tell us what took place at that meeting, who saidwhat?A.Yes. I know Tom Sparks was present. Theyasked me how I was doing with those cards, if I wasgetting anyone signed up, and I told them I had a fewsigned up, and I asked for some help at that time. Iasked for Don Kroshus'assistance.Q. You asked who for help?A. Either John or Tom. I was probably talking toboth of them when I said it. I asked for some help,somebody to work with me on the kill floor, if Icouldn't have one of them for assistance to get thecards signed up.***A. I am pretty sure John Stefanich went down andgot him....Q.Tell us what conversation you had after Mr.Kroshus came into the office.A.Well, we talked about the union, and then I toldDon that I needed some help in signing these cards, andhow to, more or less, go about it, and try to explain theunion to these guys that they wanted to sign these cardsand that they would be deducted this amount from theirpay and I gave them some cards.*****Q. (By Mr. Tate) (After Johnson has testified thatthemeeting could have been ten days to two weeksafter June 10). . . can you tell me whether or not Mr.Sparks or Mr. Stefanich discussed the cards at all withMr. Kroshus, or did you do that? AMERICAN BEEF PACKERS341A.Well that's kind of confusing because I think weall discussed it with him. I know I did personally. I justdon't remember if they did or didn't but that's what Iwanted him up there for andQ. Did you give him some grievance forms to fill outfor grievances on the kill floor?A. I am pretty definite I gave them to them after themeeting was over when we went into the locker roombut I won't say if I did or didn't.Q. You gave them to him but you are not sure ofexactly when?A.Right.But I know I give them cards but thegrievance forms I am not definite on that whether Igive them or not. I might have told him that if heneeded them to come to see me but if I gave them Idon't remember.*Q. (By Mr.McCabe)Ibelieve that your originaltestimony was that your meeting with Mr.Stefanichwas about five days after he introduced you to Mr.Morgan,is that right?A. Yes.Q. And thenon cross-examination you said it couldhave been ten days or two weeks?A. I'll tell you what.You get me fouled up with twomeetings.Therewas one meeting just after Mr.Morgan was introduced to me.That'swhen I askedabout this other steward,and then there was anotherone when I signed the contract about ten days to twoweeks later,and I am getting confused.Q. Tell uswhen each of these two meetings occurred.A.Well, this oneafter I met Morgan the first timewas five days or seven days or three days,Idon't reallyremember.That's when they asked me how I was doingwithmywork with the union, and that'swhen I toldthem I wanted another steward, and then this othermeeting came up about ten days to two weeks laterwhen I signed the contract.A weekor 10 days after he first met Mr.Morgan, andafterthemeeting with Stefanich and Kroshus,a contractwas presented to Johnson by Mr.Sparks. Johnson readthe entire contract,told Sparks and Stefanich that therewere two job ratings in the contract that he did not thinkwere right and called their attention to a place where a.m.and p.m. were transposed through typographical error.The typographic error was corrected in pen and initialedby Sparks and Johnson, and Johnson then signed thecontract.Sparks and Stefanich agreed that the payinequities towhich their attention had been called byJohnson would be corrected, but no change was made onthe face of the contract.In answer to the question:Q. (By Mr.McCabe)Do you know if anyone signedthe contract before that?A.Yes,almost definitely themen signed- Iwouldn'tsay if it-if they had or hadn't,but I ampretty sure the other signatures were on there, but Idon't know if they were or weren't.Johnson was not asked whether he observed or notedany date anywhere on the contract which he signed. Thecontractwhichwas received in evidence bore thesignatures of Sparks,Morgan and Johnson and the dateJune 12,1968, in bold ink.Johnson honestly conceded, "Isure don't remember dates."2.The testimony of Thomas F. SparksAt some time between 8 and 9 a.m. on Wednesday,June 12, Morgan presented to Sparks a typewritten list ofnames of employees, stating that all these had signedcheckoff cards and were members of A. L. MorganUnion. Sparks compared the names on this list with thesignatures on checkoff cards which had been filed andrecorded by the office girl (Charlotte Lapp). There were atleast 25 cards on file. Some of these cards had been lefton her desk, some had been handed to her by Stefanich,by Sparks, or by Johnson. Sparks identified 30 cards asincluding all those which he had in his possession at thetime of Morgan's call. The bulk of the cards had beendated by the girl in the office. As of June 12 there were 45employees in the bargaining unit.Upon ascertaining that Morgan represented a majorityof Respondent's employees, Sparks agreed to recognizetheMorgan Union. He and Morgan reviewed theirOakland and Omaha contracts and, after 1 hour ofnegotiations arrived at a complete agreement. Sparkscaused a clean copy to be typed. Sparks testified:A. That afternoon after it had been typed I askedJohn [Stefanich) to bring Larry Johnson up to theofficeand Larry Johnson and myself and John satdown and I related what had happened that morningwith Larry Johnson and told him that Arthur Morganhad agreed that if he reviewed the contract and if it was- if he was agreeable to the terms then ArthurMorgan would sign it after he did.Now, John wasn't there through the entirediscussion. I don't remember exactly the incident butsomething did happen in the plant where he had toleave.*****A. There were no changes that were made in thecontract.There were typographical errors that LarryJohnson and myself both noted and initialed on thenight premium, and the "A.M." and "P.M." werereversed.The conference with Johnson lasted about I hour.Johnson signed the contract at the end of the conferenceon the afternoon of Wednesday, June 12, in the presenceof Sparks. Sparks signed immediately thereafter in thepresence of Johnson. Sparks took the contract back toOakland with him and on Saturday, June 15, Arthur L.Morgan signed the contract.Sparks had onlyone meetingwith Kroshuspertainingto the Morgan Union. This wasafterMorgan had met onJuly 11 with Stefanich and Garness concering the Union'smany grievances. It was in the hallway, in the generaloffice just coming into the office.Q. (By Mr. Dowd) Now, would you please relate tothe best of your recollection what was said by you orJohn Stefanich or Larry Johnson or Don Kroshus atthismeeting?A.Well, Larry had requested through John and Johnapproached me about it needing more help in resolvingsome of these problems as a result of this unionmeeting, the numerous grievances, and they would liketo have Don Kroshu* So I told John to go ahead andproceed to get Don and bring him up, which I did.Q. Don Kroshus was brought up at that time?A. Yes.Q.And when Don Kroshus arrived, what if anyconversationtook place that you recall? 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Well, the bulk of the conversation was myconcern over these grievances.IrelatedthatLarryJohnson had requested more help in resolving thesethingsandgettingtheproblems handled and Iexpressedmy desire to agree to letting Johnson haveKroshus in order to resolve these problems because theywere concerning to me.Q.Was anythingsaid during this meeting aboutobtaining a unioncheck off card for the A. L. Morganunion?A. Yes.Q.What was the context in which that conversationtook place?A. LarryJohnson related he would also like to havehim help him sign cards out.Q. And what if anything did you say to this?A. I told him if that's what he wanted it would be allright.Q. Now,at any time during this meeting did JohnStefanich make any statements to your recollection?A. No, hedidn't.Q. Have you ever hadpossessionof any blank unioncheck off cards?A. No.Q. Did you observe whether Larry Johnson gave DonKroshus any unioncheck-offcards at this meeting?A. No, I didn't.Q.Was this the only time that you did talk to DonKroshus pertaining to the union?A. Yes.Q. Did you at any time approach Mr. Kroshus orany other employee relative to signing an A.L.MorganUnion check-off card?A. No.Q. Did you have any other occasions to meet withLarry Johnson pertaining to the union other than thisoccasion in the early part of July?A. No, no.Q. Is it your testimony then that you signed theunion contract in the presenceof LarryJohnson?A. Yes.Q. Andother than that meeting and the meeting asyou related in July,you had no further meetings withhim?A.No meetings as such.Iwas in and out of theplant in my travels and if we passed or my goingthrough the plant I would ask them how things weregoing and that was about-there were no meetings.3.Thetestimony of Donald Keith KroshusQ. (By Mr. McCabe) What day did you startworking there?A. I think it was the 6th, if I recall right, a day ortwo one way or the other.Q. Do you remember when the kill started then?A. The10th, 6th or 10th. I know we killed one ortwo head and then we started in.Q. But you were working a few days before the killstarted?A. I think I workeda weekbefore the kill started orfour days or something like that.Q. Did you sign a card for the A. L. Morgan Union?A. Yes.Q. How did you first learn about the union?A. Larry Johnson got a hold of mewell, first, Ithink it was right after the kill that day John told me tocome up to the office.Q. John who?A.Stefanich.Iwent up to the office and heintroduced me to Sparks and, of course, I knew Larryand they started talking about the union -Q. Mr. Kroshus, speak up.A. And then they started talking about the union,and Larry give me those cards and asked me to getthem signed. I got them signed and I either give themto John or laid them on the desk.Q.What was said about the union?A. Just said that it was the same union was inOakland, Iowa, and they would like to have it out here.Q.Who said they would like to have it here?A. John Stefanich and Mr. Sparks.Q. In Mr. Stefanich's office?A. Yes.Q. And who was present?A. John and Sparks and Larry. I don't know ifGarness was there or not, Bill Garness.Q. I am not sure that I understood your testimony,so I ask you this question: When with relation to whenthe kill started did this kill take place? Was it on thefirstday of the kill or second or later or before orwhat?A. It was not that day we killed. I think we killedone or six heads but it was the following day when wekilled 50 or something. It was that first week when weopened up on the kill, when we were called up to theoffice. It was right after we got through killing. I thinkitwas theday we killed that 50 head.Q.Was it during working hours?A. Yes.Q. Did you hold any position with this union?A.Not until they told me. They just said that Iwouldwork under Larry and help him with thestewards.Q.Who said you would work under Larry?A. John and Sparks.Q.Who told you that you were an assistant steward?A. Larry.Q.Were you told byanyone else?A. I don't know if John mentioned it or not. Hemight have, but all he told me was to help Larry withthe union, if that's an answer, that he said I was asteward.Q. Did you get the cards signed after that?A. Yeah, Larry give me a bunch of them and I gotthem signed and I told those guys to either give them tome or lay them on John's desk when they got off work.Q. Did you get any cards back signed?A. Yes.Q. Do you recall how many?A. I don't know, probably 15, 20. I don't know.Q. Now,during whatperiod of time did you get 15or 20?A.Within the first ten days of when we started thekill.Q.What did you tell the people about the cardswhen you gave them the cards?A. All I told them was it was the same union theyhad inOakland,Iowa,and they wanted to have it out AMERICANBEEFPACKERShere, if theycould sign iftheywanted to; they didn'thave to.Q. Did anybodyrefuse to sign a card?A. Albert Trujillosaid he wouldn't sign it.Q.Where were you when you gave Albert Trujillothe card?A. Up in thelocker room.Q.Was anyoneelse present?A. Yes, Felix Francoand I don'tknow how manyguys were there.***Q. Did you tell anyone about the refusal of AlbertTrujilloto sign a card?A. John Stefanich asked me when I went down inthe basement and I told him he didn't want to sign itand he told me to tell him to go home, and I said thatwas his job.*****Q.DidyouhaveanyconversationwithMr.Stefanich about signing cards after this first meeting?A. No. You mean -Q.Did he ever pass you and ask about the cardsigning?A.He asked me if I had any signed and I said Iwould give them - I didn't know if they would givethem back to me or whether they turned them into theoffice or what they done with them.*****Q. (By Mr. King) What did you do with the cardsafter they were returned to you?A. I laid them on John Stefanich's desk.Q. Now, do you recall at this time how many cardsyou had gottensigned, if any, by the 12th of June?A. No, I don't recall how many I got signed withinthe first week. Altogether I probably got 15 or 20 ofthem signed, maybe more, maybe less.Q.When you say altogether, you mean over theentire period that you were having cards signed?A. Yes.Q. And that extended for how long?A. Probably a couple of weeks, after that I never gotany signed. If I did, I didn't get them back. They laidthem on John's desk.Under cross-examination Kroshus freely admitted thathe had quit his job because he was dissatisfied with thetreatment he had received from Respondent and that hedid not get along with his foreman, O'Del. Kroshus onJuly 10 wrote out the statement set forth in full,supra,and toldMorgan that he had not intimidated anyemployee. He prepared this statement for Morgan becausehe thought the Union was "a good deal."4.The testimony of John StefanichIn the morning of June 10, Morgan entered the door ofthe kill floor, encountered Stefanich and told him that hewanted to see Larry Johnson. Stefanich replied that whenJohnson went on his break or lunch period, Stefanichwould bring him out to the parking lot. Stefanich wentback to the rendering works where Johnson was workingand told Johnson that Morgan wanted to see him in theparking lot, and that Johnson could go see him on hisnoon break. At noon Stefanich returned to the rendering343works, escorted Johnson to the parking lot and introducedhim to Morgan. When Stefanich next visited the renderingworks about 1-1/2 to 2 hours later, Johnson was on thejob.On June 10 some Morgan Union check-off cards werehanded to Stefanich by Johnson and some were left on hisdesk.Stefanichdidnot have any conversation withJohnson when the cards were handed to him. The samewas true of the next day, Tuesday, June 11. Some cardswere undated, and Stefanich inserted the date that hereceived them. He kept the cards in the personnel deskand did not mention them to his secretary.On neither Monday nor Tuesday did Stefanich haveany conversation with Larry Johnson nor with any otheremployee concerning the Morgan Union.On the afternoon of Wednesday, June 12, Stefanichwent down to the rendering room, got Larry Johnson,brought him to the office where Sparks was waiting andthe three of them went over the contract together. Whenthey were about one-third of the way through, Stefanichwas called away to take care of a breakdown, or someother thing.When he returned to the office Johnson hadleft.Stefanich looked at thesignaturepage of the contractand noted the signatures of Johnson and Sparks and alsonoted thatMorgan had not signed. To this momentJohnson had had no conversation with any employeepertainingto the Union or to union check-off cards.Stefanich knew that Johnson was the steward for theMorgan Union because, on the afternoon of Monday,June 10, Stefanich asked Johnson if he was the stewardand Johnson replied that he was a steward.A couple of times in July, at Johnson's work stationStefanich, inquired of Johnson how he wascoming alongwith the union cards.On July 11, Stefanich met with Morgan and Garness inGarness' office for at least 3 hours discussing around 30grievances.Many were adjusted,resultingin backpay forsome employees and results were posted on the bulletinboard.Around the middle of July, Stefanich encounteredJohnson in the hallway. Johnson said that being in therenderingworks was kind of remote to the plant and hecould use more help. He asked if he could have DonKroshus asa kill floor steward. Johnson went down to thekill floor, asked Kroshus to follow him to the office whereSparks and Johnson werewaiting.There followed adiscussionof grievances. Union cards were not mentioned.Prior to this meeting with Sparks in the office Stefanichhad never discussed grievances with Johnson. Johnsonnever had any discussion with Kroshus about union cards.5.Testimonyof card signersJess Piercewas hired and started work on June 10. Inthe locker room after he finished work for the day DonKroshus handed him a card stating that he wanted Pierceto sign it and that if Pierce did not sign it he wouldprobably be dismissed. Pierce signed and inserted the dateinhisownhandwriting,"6-12-68."Vigorouscross-examination demonstrated that Pierce's recollectionof the number of hours he worked on each of his first 3days was unreliable.William C. Baughmanwas hired and started work onJune 10. While working in the offal room and during hisown working time he signed a card in blank at Johnson'srequest. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDAlbert Trujillowas hired and started to work on June10.The nextday in the locker room with a number ofother employees present Kroshus handedhim a card. "Wewas talking about the union,Local No.3, 1 guess, and wewas talking about it.And we hadwords.And finally hetoldme thatanybodythat didn't sign it theywould firethem.And I told himIdidn't think muchof it." Thiswas at the noon lunch break,after the kill was completedabout 1 p.m.With the half hour, and while Trujillo wasstill eating lunch his foreman,O'Del, told himto clean upand go home,stating,"Anybodythat didn't sign that cardwas fired."Trujillo thensigned the card and handed it toO'Del and asked if he should come in the next morning.O'Del saidTrujillo would have to ask Stefanich. On thedate of the hearing Trujillo was stillemployed and hadbeen elected stewardof theMorgan Union at a meetingheldinSeptember.Vigorouscross-examinationdemonstratedthatTrujillo,likePiercecouldnotrememberaccuratelyhow many hours he worked on June10 or June 11.The cross-examinationalso developed one verymaterialfact.Respondent's time recordsshow that Trujillo worked9 hours on June 10,and only5-1/4 hours onJune 11.Felix Francowas hired aboutMay 18. At lunchtime onJune 12 in thepresenceof other employeesKroshushanded Franco a card stating thatifFrancodid not signthe card he wasn'tgoing tohave a jobtoo long.Francotook the card home with himand next day, the 13th, hesigned the card,wrote in the date and put the card on thedeskofStefanich'ssecretary.Hetoo,undercross-examination demonstratedthat his recollection ofdates was not reliable.WilliamO'Neil,a foreman,signed a card at the requestof Johnson.D. Evaluationof TestimonyIcredit the testimony of Sparks in full.On June 12, at9 a.m., Sparks had in his possession 29 of the 30 cardswhich were received in evidence and none other.Sparksreviewed the contract with Johnson on the afternoon ofJune 12,and Johnson signed the contract in Sparks'presence on June 12. Sparks had only one meeting withKroshus concerning the Morgan Union.This meeting wasafter July 11.In all respects other than dates(and the presence ofSparks at,and the time of the meeting with,Stefanichand Kroshusbeforethe contract was signed),Icredit thetestimony of Johnson.Johnson was at the time of thehearing employed by Respondent,held the position ofsteward in the Morgan Union and was obviously loyal tobothhisemployerandhisunion.He gave everyimpression of testifying honestly to the very best of, hisrecollection.Based on demeanor alone I would notdiscredita singleword spoken by Johnson.Ifind,however, that he was mistaken as to the date and time ofhis conference with Kroshus in Stefanich'soffice,wasmistaken as to the date on which he signed the contractand mistaken as to the presence of Sparks on the formeroccasion.Iplace no reliance on the testimony of Stefanich. Heappeared-to be under tremendous emotional strain andmay not have been well.His too obvious attempts to givethe "right"answers to his counsel's frequently leadingquestionsresultedinglaringcontradictionsandinconsistencies,andhisdefensiveattitudeundercross-examinationinvolvedhim in two impossibleassertions.Furtherhistestimony is contradicted inmaterial matters by the testimony of Sparks,of Johnsonand of Kroshus. Stefanich testified categorically that nocards had been solicited by Kroshus before June 12, andmade the positive assertion that prior to June 12,Stefanich counted exactly 30 checkoff cards which hadbeen signed by employees.Stefanich'sassertion thatcheckoff cards were not mentioned at a meeting withKroshus in July is directly contradicted by Sparks.Stefanich's testimony that he did not talk to any employeeabout the Morgan Union before June 12 is contradictedby his testimony that he asked Johnson about hisstewardship and implausible in viewof his testimony thatcards were handed to him by Johnson on both June 10and June 11.Stefanich's testimony that he did not speakto his secretary about the cards that were left on her deskishardly to be reconciled with his testimony that thesecretary prepared a typewritten list of the names on thosecards and that Sparks handed this list to Morgan. Hereto,Stefanich is contradicted by Sparks, who testified thathe did not know where or how Morgan obtained thetypewritten list of names.Icredit Kroshus in full as to the date, time and contentof his conference with Johnson in the office of Stefanich.The substance and circumstances are confirmed byJohnson.Further confirmation is supplied by the date onFranco's card,6-10 and Franco'stestimony that hereceived the card from Kroshus, as well as by the date onKroshus' own card,6-10.Kroshus'testimony that heobtained a total of 15 to 20 signatures receives inferentialconfirmation from the fact that 18 of the cards received inevidence bear clock numberspreceded by the character"t-" and that at least five of the signers of such cardsworked on the kill floor. Kroshus' testimony as to theTrujillo incident is fully corroboratedby Trujillo, andinferentiallyby Franco(forwhom English is difficult)The date of the Trujillo incident is firmly fixed by thedateonTrujillo'scard,6-11,and receives furtherconfirmation from Trujillo'stime record,which showsthat he was sent home early on June 11. I was favorablyimpressed by Kroshus'demeanor on the stand and amthoroughly convinced that he gave honest answers to everyquestion.He was mistakenabout thepresenceof SparksinStefanich's office on June 10,having confused this withthemeetingofmid-July,astowhich he was notquestioned.Trujillo'stestimonythatO'Del(admittedbyRespondent's answer to be a supervisor)stated:"Anybodythat didn't sign that card was fired"is uncontradicted andunimpeached.The date of the incident is established byTrujillo's checkoff card and confirmedby histimecard Icredit Trujillo on this point and I also credit his testimonythat Kroshus stated on the same date (June 1 1)"Anybodythatdidn'tsign it,theywould fire them."This isconsistentwith statements attributed toKroshus byFranco and by Pierce,and is not specifically denied byKroshus.Icredit the testimony of Pierce in full,including histestimony that he signed and dated his checkoff card onthe evening of June 12. Pierce'scard was not in thepossession of Mr.Sparks when he recognized the MorganUnion.E. Concluding Findings,On Monday,June 10,1968, about 9 a.m. Stefanichtook Johnson from his work,escorted him to the parkinglot and introduced him to Morgan.Stefanich knew that AMERICAN BEEF PACKERS345Morgan's purpose was to organize the Respondent's plant.Johnson was paid by Respondent for the 30 to 40 minutesthatMorgan required to persuade Johnson to act assteward.At about noon, Stefanich inquired of Johnsonwhether he had accepted the position of steward, and howhe was coming with signatures on checkoff cards. Johnsonreplied that his remote work station made it difficult forhim to obtain many signatures. Stefanich then tookKroshus from his work on the kill floor to the officewhere Johnson told Kroshus about the Morgan Union,gave him blank checkoff cards and told him how to getthem signed. Stefanich told Johnson that when the cardswere signed they should be delivered personally to him, orlefton his secretary's desk. Stefanich told Kroshus thatthis was the Union that Respondent had in Oakland, Iowaand they wanted it in Fort Morgan.Kroshus returned to the locker room where the menwere cleaning up and eating lunch after the kill, toldemployees that this was the Union Respondent had inOakland, Iowa, that Respondent wanted it in FortMorgan and that anybody who didnot sign acard wouldnot be working there very long.On Mondayevening,11cardswere turned in toStefanich, all signed by persons whose clock number waspreceded by the characters "l-."On Tuesday, June 11, in the locker room whileemployeeswere eatinglunchKroshus had a heatedargument with Trujillo in the course of which Kroshusstated:"Anybody that didn't sign it they would firethem." Shortly thereafterForemanO'Del told Trujillo:"Anybody that didn'tsignthatcardwas fired,"whereupon Trujillo signed the checkoff card, which he hadreceived from Kroshus, and handed it to O'Del. Tuesdayevening eight cards were turned in. One was the card ofTrujillo.One was turned in by Johnson, and six wereturned in by persons unknown. Three of the six weresigned by persons whose clock numbers were preceded bythe characters "l-."On Wednesday, June 12, before 9 a.m. six cards wereturned in by Johnson and four cards were turned in bypersons unknown. Two of the four were signed by personswhose clock numbers were preceded by the characters,{1-.,,On Mondaymorning,June 12,when he recognized theA. L. Morgan Union,Sparks placed his sole and entirereliance onthe 29 cardsherein described. These cards,because of the statements and conduct of Stefanich andKroshus are not reliable indicia of the desire of therespective signers to be represented by MorganUnion. Ifind thatMorgan Union did not represent an uncoercedmajorityofRespondent'semployeesatthetimerecognition was accorded by Respondent or at the timethe contract was signed on June 12 and15.As held by theSupreme CourtinInternational Association of Machinistsv.N.L.R.B.,311 U.S. 72, 80:We aredealing here not with private rights nor withtechnical concepts pertinent to an employer's legalresponsibility to third persons for acts of his servants,but with a clear legislative policy to free the collectivebargaining process from all taint of an employer'scompulsion,domination or influence. The existence ofthat interference must be determined by careful scrutinyof all the factors,often subtle,which restrain theemployees'choice andforwhich theemployer mayfairlybe said to be responsible.Thus,where theemployeeswould have just cause to believe thatsolicitorsprofessedly for a labor organization wereacting for and on behalf of the management, the Boardwould be justified in concluding that they did not havethe complete and unhampered freedom of choice whichthe Act contemplates.Morgan Union was unlawfully accorded recognition byRespondent on June 12. It is immaterial that Morgan andSparks may have believed in good faith that the Uniondid represent an uncoerced majority. The following wordsof the Supreme Court inInternational Ladies GarmentWorkers v. N.L.R.B.,366 U.S. 731, 738, are particularlyapt:To countenance such an excuse would place inpermissibly careless employer and union hands thepower to completely frustrate employee realization ofthe premise of the Act - that its prohibitions will gofar to assure freedom of choice and majority rule inemployee selection of representatives.We find nothinginthe statutory language prescribingscienteras anelement of the unfair labor practices here involved. Theactmade unlawful by Section 8(a)(2) is employersupport of a minority union. Here that support is anaccomplished fact. More need not be shown, for, even ifmistakenly, the employees' rights have been invaded. Itfollows that prohibited conduct cannot be excused by ashowing of good faith.W. THE EFFECT Of THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, as set forth above,occurring in connection with the operations of Respondentdescribed above have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesisttherefromand take certain affirmative actiondesigned to effectuate the policies of the Act.As the collective-bargaining agreement of June 12, 1968has been found to have been entered into and subsequentlymaintained under the conditions described above, and at atimewhenMorgan Union did not represent the freechoice of a majority of the employees in the unit describedin the agreement, it will be recommended that Respondentbe required to set aside said agreement and cease givingeffect to it or any supplement, extension or renewalthereof.The setting aside of said agreement shall notrequire or permit Respondent to vary or abandon anyexisting term or condition of employment. It will also berecommended that Respondent be required to withdrawand withhold all recognition from Morgan Union unlessand until said labor organization shall have been certifiedby the Board as the collective-bargaining representative ofRespondent's employees in an appropriate unit.In view of the foregoing, and for the additional reasonthat Respondent is prohibited by Section 302 of the Actfrom honoring checkoff authorizations which are by theirterms (in the absence of a valid collective-bargainingagreement) irrevocable, it will be recommended thatRespondent be required to reimburse all present andformer employees for union dues withheld from theirwages and remitted to Arthur L. Morgan. In accordancewith the Board's decision inIsisPlumbing and Heating 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDCo., 138 NLRB 716, andQuality Coal Corporation,139NLRB 492, interestshould be included on such duesreimbursement,such interest to be computed in themanner setforth inSeafarersInternationalUnion,138NLRB 1142.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Actand is engaged in commerce andina businessaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.2.Amalgamated,Engineers,andMorgan Union arelabor organizations within the meaning of Section 2(5) ofthe Act.3.By recognizing Morgan Union at a time when it didnot represent a valid uncoercedmajorityof its employeesas the exclusive collective-bargaining representative of itsemployees,Respondent violated Section 8(a)(2) and (1) ofthe Act.4.By entering into a collective-bargaining agreementcontaining dues checkoff provisions with Morgan Unionat a time when MorganUniondid not represent a validuncoercedmajority ofits employees,and by giving effectto said agreement,Respondent violated Section 8(aX2)and (1) of the Act.5.The aforesaidunfair labor practices affect commercewithin the meaningof Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basisof the foregoing findingsof fact andconclusionsof law,and upon the entire record in thisproceeding,IrecommendthatRespondent,AmericanBeef Packers, Inc., its agents,successors,and assigns,shall:1.Cease and desist from:(a)Givingunlawful assistanceor support to A. L.Morgan Union, Local No. 3, or to anyother labororganization,by recognizing or entering into a contractwith it as an exclusive bargaining agent at a time when itdoes not representa validlydesignatedmajorityofRespondent's employees in an appropriate unit.(b) RecognizingA. L. Morgan Union, Local No. 3, orany successor thereto,as the representativeof any of itsemployees for the purposesof collectivebargaining, unlessand until said labor organization shall have beencertifiedby the National LaborRelations Board as the exclusivebargaining representative of such employees.(c)Givingeffectto,performing,or inanywayenforcing its contract dated June12,1968,oranymodifications,extensions,or renewalsthereof,or anyother contract,agreement, arrangement, or understandingentered into withA. L. Morgan Union, Local No. 3, orany successor,relating to grievances,labordisputes,wages,ratesof pay, hours of employment, or otherconditions of employment,unless and until said labororganization shall have been certified by the NationalLabor Relations Board as the exclusive representative ofRespondent's employees; provided, however, that nothingin this Decision shall be construed to require or to permitRespondent to vary or abandon any wages, hours,seniority,or other substantive feature of its relations withitsemployeeswhichRespondent has established in theperformance of said contract, or to prejudice the assertionby employees of any rights they may have thereunder.(d) In any like or related manner, interfering with,restraining or coercing employees in the exercise of rightsguaranteed them by Section 7 of the National LaborRelations Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a) Reimburse each of its former and present employeesfor all wages withheld under authorization to check offand remit union dues to Arthur P. Morgan, together withinterest at the rate of 6 percent per annum from the dateof each withholding.(b)Withdraw and withhold all recognitionfrom A. L.Morgan Union, Local No. 3, or any successor labororganization,astherepresentativeofRespondent'semployees for the purposes of collective bargaining, unlessand until said labor organization shall have been certifiedby the National Labor Relations Board as the exclusiverepresentative of such employees.(c) Post at its plant in Fort Morgan, Colorado, copiesof the attached notice marked "Appendix B."d Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 27, after being duly signed by an authorizedrepresentative of Respondent, shall be posted immediatelyupon receipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places,including all places where notices to its employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that the said notices are not altered,defaced or covered by any other material.(d) Notify the said Regional Director, in writing, within20 days from the date of the receipt of this Decision, whatsteps the Respondent has taken to comply herewith.'4th t e event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order."'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify the Regional Director forRegion 27,inwriting,within 10 days from the date of this Order, whatsteps it has taken to comply herewith."APPENDIX ANameof Co.DateEa #NameClock #Inserted ByDateInserted By4-ALarry SmethyJohnsonJune 12Johnson19684-BJohif Franco1-96-104-CVictorFranco1-106-11-684-DAndresRiosJr.9-45026-11-684-EAlbert Trujillo1-226-11-68 AMERICAN BEEF PACKERS3474-FJose M.Jiminez9-45016-11-684-GLarry L.Jamison1-IS6-11-684 HRoger E. Johnson6--3003JohnsonJune IIJohnson19684 1Joe Martinez1-176-114 1HenOherharg6- 14 KF. G.Kunke1-146 104 I.DonK roshus1--146 104MAlexLuna Jr.6 104 NManuel Garcia1--316 104 0RamiroMares1-216-104 PAlex Luna1-40name lineblank6 104 0Donald P ra\ IorI - 186-104RClarv HarrisonI -206 104 SAlfred Huadeckv1236 104 TIclix FrancoI6 104 11Jess Pierce1296 12 69Pierce4 VRoger Dale Sheppard2-10056 12,4-WCliffordBarnts4-40056 12 684 XRichard M. Soto1-28JohnsonJune 12Johnson!9684 -YLarry B. Johnson6- 3002JohnsonJune 12Johnson19684 LWilliam C. Baughman2 1004JohnsonJune 12Johnson19684 AAChauncey V. Anderson4 2014JohnsonJune 12Johnson19684 138Dale L. NicholsI126 I.4 CCFloyd Nichols1276 124 1)D4lickcv DionJohn,4InJun: 12JohnsonAPPENDIX BNOTICE TO ALLEMPLOYEESPursuant to the RecommendedOrder of a TrialExaminerof theNationalLaborRelations Board and inorder to effectuatethe policiesof the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTgive unlawful assistanceor support toA. L. Morgan Union, Local No. 3, or any other labororganization, by recognizing or entering into a contractwith it as exclusive bargaining agent at a time when itdoes not representa validlydesignatedmajority of theemployees in an appropriate unit.WE WILL NOTenforceorgiveeffecttoourcollective-bargaining agreementwithA.L.MorganUnion, Local No. 3 datedJune12, 1968, or to anyextension,renewal,modification or supplement thereof,or to any superseding agreement,or giveeffect to anydues checkoffauthorizationsheretofore executed by ouremployeesin favor of Arthur P.Morgan.1968WE WILL NOT in any like or related manner interferewith, restrain or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.WE WILL withdraw and withhold all recognition fromA.L.MorganUnion,LocalNo.3asthecollective-bargainingrepresentative of our employeesandWE WILL NOT deal with it concerning grievances,labordisputes,wages,ratesofpay,hoursofemployment,orothertermsandconditionsofemployment, unless and until such labor organizationhasbeencertifiedbytheBoard,followingaBoard-conducted election,as the exclusive bargainingagent of our employees in an appropriate unit.WE WILL reimburse all present and formeremployees by paying to them all wages withheld underauthorizations to pay union dues to Arthur P. Morgan,together with interest at 6 percent per annum from thedate of each withholding.All our employees are free to become, remain, or torefrain from becoming or remaining members of A. L.MorganUnion,LocalNo. 3, or any other labororganization.DatedByAMERICAN BEEFPACKERS, INC.(Employer)(Representative)(Title) 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive daysor compliance with its provisions, theymay communicatefrom the date of posting and must not be altered,defaced,directlywith the Board's Regional Office,260Newor covered by any other material.Custom House, 721 19th Street, Denver,Colorado 80202,Ifemployees have any question concerning this noticeTelephone297-3551.